Order entered November 7, 2012




                                             In The
                                   Court of ftpeatg
                          fifth 313igtritt of Mexacs at Malin
                                      No. 05-12-01399-CV

   SEARCY FERGUSON AND THE ESTATE OF MARGARET MILLER, Appellants

                                                V.

              THE PLAZA HEALTH SERVICES AT EDGEMERE, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-10-13192

                                            ORDER
       The Court has before it appellant Searcy M. Ferguson's November 5, 2012 motion for

extension of time to file his brief. Appellants' brief will be due thirty days after the record is

filed. Accordingly, the motion is DENIED as premature.




                                                      MOLLY F CIS
                                                      JUSTICE